department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend x program y entities e scholarship f scholarship c dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scnoiarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your lener indicates you will operate an employer-related scholarship program called x the purpose of x is to support the intellectual and personal development of the employees of y and their dependents through ongoing education and training and to advance the candidate’s personal commitment to improving the lives of others through service and responsibility the x consists of e and f letter catalog number 58264e terms of the scholarship program you will offer academic scholarships to qualified employees of y and their dependents the program will not be used by y to recruit employees or to induce employees to continue their employment selection of recipients will be by an independent committee consisting of individuals who are not shareholders officers employees or dependents of such individuals recipients will receive a one-time grant award of c dollars the x is intended to help an employee or dependent of the employee to pursue his or her academic endeavors and or advance personal interests the educational studies need not relate to the employee’s current position or responsibilities x may take classes in person or online at any trade school_college_or_university alternatively x may take classes at a community -based organization or use the funds to attend a conference the funds from x are used to cover the cost of tuition registration fees academic tutoring academic counseling services test preparation courses and testing fees college or graduate school application fees books or study materials each recipient of x must sign a scholarship agreement and adhere to its terms and conditions qualifications and criteria to be eligible for e the candidate must be a current full-time_employee of the employer there is no minimum employment period of employment required for eligibility for e to be eligible for f the candidate must be a child including adopted step child of an employee of y who at the time of his or her application is a high school senior or graduate from high school your selection committee will consider the candidate’s prior academic performance at the highest level of education they have completed high school college and or graduate as well as the rigor of the proposed studies a scoring sheet will be used to rank and rate the applicants based on the following criteria o o strong desire to advance through education willingness to serve others and benefit the community letter catalog number 58264e o exemplary character integrity and ethics as reflected in the candidate's essay and recommendation o howdo the candidate’s essay recommendation and resume convey a passion and commitment to personal achievement demonstrated through hard work consistent effort and performance both in school and the community the best candidates will be individuals who have demonstrated the personal qualities described below and who are most likely to achieve personal success through their own efforts and initiatives with your financial support applicants for e and f will be required to submit to you the following o o o o completed application that includes a personal essay resume letter of recommendation - by an individual unrelated to the candidate who is qualified to comment on the candidate’s academic merit exemplary character integrity and ethics and demonstrated willingness to serve others and benefit the community through volunteer and work experience official transcript s for current studies the recipient must demonstrate the following personal characteristics o o o o exemplary character integrity and ethics a passion and commitment to personal achievement demonstrated through hard work consistent effort and performance in school and the community strong desire to advance through education and demonstrated willingness to serve others benefits the community through volunteer and work experience it is your philosophy that every hand up is from one who has achieved requires another hand to be extended down to the next person each applicant shall submit a written application to you which sets forth the characteristics listed above the application shall include a personally written_statement of intent that expresses the background and educational goals of the applicant such statement must include a personal commitment to use the scholarship award to his or her best ability and to extend help to others as the recipient may be able to do in the future at the completion of the studies the recipient must submit a final report demonstrating that the studies were completed and a passing grade received every applicant must be a citizen or legal resident_of_the_united_states letter catalog number 58264e the applicant must certify that he or she has not been convicted of any felony is not currently and will not in the future utilize non-prescribed narcotics or prohibited substances and will not drive while intoxicated or have consumed liquor beyond the legal limits of the state in which he or she is driving you will not terminate a qualified_scholarship because the parent terminates employment with y limitations any violation of the above terms qualifications and criteria during the period of the scholarship will be grounds for suspension or termination of funding scholarships awarded but remaining unused or unclaimed by the end of six months are abandoned and the funds made available to other applicants no transferring of scholarship funds to any other individual or educational_institution scholarships for e shall not exceed either of the following criteria e e e the number of grants awarded under the scholarship program in any year to such children does not exceed of the number of employees’ children who i were eligible ii were applicants of such grants and iii were considered by your selection committee in selecting the recipients of grants in that year or ten percent of the number of employees’ children who can be shown to be eligible for grants regardless of whether they submitted an application in that year the number of e and f scholarships that will awarded each year will be determined by your board_of directors and will meet the required_percentage test no more than ten percent of qualified e applicants will be awarded scholarships no more than percent of qualified f applicants will be awarded scholarships or ten percent of the number of eligible dependents funding scholarship payments are made directly to the educational_institution for the benefit of the recipient upon submission of an invoice from the educational_institution or vendor reporting letter catalog number 58264e e the recipient is required to provide to you a certified school transcript of confirmation of completion from the institution where the studies were completed publicizing the scholarship program you will publicize the scholarship program through e e e e e flyer will be posted a minimum of one month in advance of the open e-mail -a month in advance of the open application period all staff will be e- mailed copies of the applications with an overview of the application process qualifications and criteria flyer a application period in the common areas of all y offices an electronic version of the flyer will be included in the all staff e-mail brown bag lunch - your executive director will hold a firm-wide video conference to discuss the program application process as well as the qualifications and criteria one month before the open application period e-blast -an article about the program will be included in a monthly firm wide e- blast that highlights philanthropy and employee volunteerism the month prior to the open application period studio talk a month in advance of the open application period program information with a link to the applications are posted on y’s intranet basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that letter catalog number 58264e tne number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the office of at letter catalog number 58264e internal_revenue_service e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b yuu should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58264e
